DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-15, 18-21, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a surgical system comprising a controller and splitter that analyzes the magnitudes of pulsatile components of individual light sensors determines a first and second peak magnitude of the pulsatile components, and determines a resting outer diameter of the vessel based on the first and second peak magnitudes.
The limitation of determining a resting outer diameter using a first and second peak magnitude of the pulsatile component, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a light emitter, an array of sensors, a controller, and a splitter, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determine” in the context of the context of this claim encompasses the user manually identifying the first and second peak magnitudes, and determining a resting outer diameter based on these first and second peak magnitudes. If a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computers components, then it falls 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a light emitter and an array of light sensors for generating a pulsatile and non-pulsatile signal, and a controller and splitter for determining the magnitudes of the pulsatile components, determining a first and second peak magnitude, and determining a resting outer diameter of a blood vessel using the first and second peak magnitudes. These elements are well-known, routine, and conventional in the art for measuring and outputting pulsatile components of a blood vessel, see at least GU (US 2012/0316448), LeBoeuf (US 2009/0112071), Neumann (US 2008/0188728), and An (WO 2013/134411), such that it amounts no more than mere instructions to apply the exception using a generic computer component. In addition, an output device comprising a video monitor or display is considered to be generic. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Regarding claims 2-6, 9, and 11-15, the additional recitations in the claims (determining the distance between a pair of sensors where the magnitudes of the pulsatile component are a percentage of the first or second peak magnitude, identifying two pairs of sensors where the magnitude of the pulsatile component are a certain percentage of the first and second peak magnitudes, and taking the average of the distances between the two pairs of sensors, describing the percentage used, monitoring transitions on the non-pulsatile and pulsatile components from a higher magnitude to a lower magnitude, describing the pulsatile and non-
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites that the output device comprises at least one of several elements, including a safety lockout device. It is unclear how an output device comprising only a safety lockout device can be considered an output device for displaying or indicating a resting outer diameter to a user.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
As to claim 1, the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, determining a first peak magnitude and a second peak magnitude of pulsatile components in an array of light sensors to measure a distance between a first point along the row of light sensors associated with the first peak magnitude and a second point along the row of light sensors associated with the second peak magnitude and determine a resting out diameter of the vessel based on the distance between the first and second points associated with the first and second peak magnitudes of the pulsatile components.
Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive.
The applicant has argued that the various elements such as light emitters, light sensors, and controllers are conventional. However, applicant does not offer up any arguments as to why beyond simply stating that the applicant does not agree with such a characterization.
The applicant correctly notes that patent eligibility can be found in non-convention and non-generic arrangement of known convention pieces. The applicant goes on to state that the claims recite a practical and technological solution to the problem of determining the presence or absence of a vessel within a surgical field, and more particularly its size. However, the applicant has failed to point out what the “non-conventional and non-generic arrangement” is that provided a technical improvement. Moreover, while applicant asserts that a technical improvement exists, applicant has failed to provide any supporting rationale for such a conclusion. It is noted that the current claim language has overcome the prior art. However, an improvement to the technology is not equivalent to novelty and non-obvious, as it could simply indicate a different (and not necessarily better) way to achieve the same goal.
The applicant has also noted in a single sentence that the claimed subject matter is similar to that of Diamond, without any further elaboration. It is noted that in Diamond v. Diehr, the claimed invention did not merely recite the calculation of a cure time using the Arrhenius equation, but provided specific limitations to “transform raw, uncured rubber into cured molded rubber”. There is no such effecting of a transformation or reduction of a particular article to a different state or thing in the recite invention. 
The applicant has also argued that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        8/23/21